Never before have the real dangers awaiting the human 
species become so evident; never before have the 
violations of international law become so evident, as 
they increasingly jeopardize international peace and 
security; never before have inequality and exclusion 
become so evident, as they impact over two thirds of 
the population on our planet. 
 Putting an end to wastefulness and to the 
unbridled consumerism fostered by the large 
corporations and the power groups of a handful of 
developed countries   which throw money away at the 
cost of poverty and the perpetuation of 
underdevelopment in a vast periphery of poor countries 
where billions of people scramble to make a living   
has become a key factor for the survival of mankind. 
The high-level meeting of this General Assembly held 
only two days ago emphasized the danger posed by the 
accelerated global warming that is already affecting us 
and by its effect on climate change. Action must be 
taken   and quickly. The developed countries have the 
moral duty and the historic responsibility to set the 
example and spearhead the effort. 
 On the other hand, several of our countries, 
always from the South, continue to fall prey to 
unacceptable acts of aggression by the ever-powerful, 
which are essentially driven by the insatiable hunger 
for strategic resources. The wars of conquest and the 
proclamation and implementation of doctrines based on 
pre-emptive wars   which do not exclude the use of 
nuclear weapons, even against non-nuclear States   
and the repeated use of pretexts such as the alleged war 
on terror, the supposed promotion of democracy or 
so-called regime change in countries that are 
unilaterally labelled as rogue States are today the 
greatest and most serious threat to peace and security 
in the world. 
 Aggression and illegal occupation of countries, 
military intervention contrary to international law and 
the purposes and principles enshrined in the United 
Nations Charter, the bombing of civilians and torture 
continue to be daily practices. Under the false litany of 
freedom and democracy, an attempt is made to justify 
the pillaging of the natural resources in the third world 
and to control zones of increasing geo-strategic 
importance. That and no other is the imperial 
domination plan that the mightiest military superpower 
ever to exist intends to impose through blood and fire. 
 Far from behaving in international relations 
according to the principles of solidarity, social and 
international justice, equality and development for all, 
there is no hesitation at all in employing the practices 
of certifying countries, of imposing unilateral 
blockades and of threatening through aggression, 
blackmail and coercion. If a small country defends its 
right to independence, it is accused of being a rogue 
State; if a Power launches an attack against a country, 
it is said that it liberates them; a fighter against foreign 
aggression is a terrorist; an attacking soldier is a 
freedom fighter. That is the media war, the twisting of 
truths, the tyranny of monolithic thinking in a 
globalized world. 
 Instead of moving towards general and complete 
disarmament   including nuclear disarmament, which 
has been an ongoing demand of the Movement of 
Non-Aligned Countries for decades   what we see is 
the promotion of the arms race and the squandering of 
wealth on new weapons and arms systems that deplete 
the resources that the world needs to mitigate the 
effects of climate change and address the very serious 
problems stemming from poverty and marginalization. 
 An attempt is made to prevent, in a politicized 
and selective fashion, the implementation of the 
principle   already proclaimed in the 
Non-Proliferation Treaty   that nations have the right 
to the development of nuclear energy for peaceful 
purposes. Some countries are threatened with war and 
destruction while the aggressive ally is permitted to 
have hundreds of nuclear devices and is constantly 
helped to modernize them. 
 How much longer will it take and how many new 
victims will have to die before the hawks of war 
understand that weapons are useless in resolving the 
critical problems of humankind? On a day like today, it 
is worth recalling the words uttered by President Fidel 
Castro in this General Assembly in October 1979: 
  “Let us say farewell to arms, and let us in a 
civilized manner dedicate ourselves to the most 
pressing problems of our times. This is the 
responsibility, this is the most sacred duty of the 
statesmen of all the world. Moreover, this is the 
basic premise for human survival. 
 There has been no progress to date towards 
fulfilling the Millennium Goals and the decisions of 
the major United Nations conferences held over the 
past decade. Poverty has not decreased. Inequality 
among and within countries is on the rise. Drinking 
water is not accessible to 1.1 billion people; 2.6 billion 
lack health services; over 800 million are illiterate and 
115 million children do not attend primary school; 850 
million starve every day. One per cent of the world’s 
richest people own 40 per cent of the wealth, while 50 
per cent of the world’s population has barely 
1 per cent. All this is happening in a world that spends 
a trillion dollars on weapons and another trillion on 
advertising. 
 The nearly 1 billion people living in developed 
countries consume approximately half of all the energy, 
while 2 billion poor people are still not acquainted with 
electricity. Is that the world that they want us to 
accept? Is that, by any chance, the future that we 
should settle for? Are we entitled or not to fight to 
change that state of things? Should we or should we 
not fight to make a better world possible? 
 Why are such colossal resources squandered on 
the killing industry and not used to save lives? Why are 
schools not built instead of nuclear submarines, and 
hospitals instead of “smart” bombs? Why are vaccines 
not produced instead of armoured vehicles, and more 
food instead of more fighter jets? Why is there no 
momentum given to research to fight AIDS, malaria 
and tuberculosis instead of promoting the manufacture 
of anti-missile shields? Why is there no war waged 
against poverty instead of against the poor? 
 Despite the fact that only $150 billion is needed 
to meet the Millennium Goals, we hear the hypocritical 
assertion that there is no source from which to obtain 
the necessary financial resources. That is a lie. There is 
money in abundance; what is lacking is the political 
will, ethics and the real commitment of those who have 
to make a choice. 
 If they really want money to appear, let the 
commitment of setting aside 0.7 per cent of gross 
national product as official development assistance be 
met once and for all. That would require $141 billion 
over and above the current amounts. At the height of 
deceit, the donor countries are now auditing the 
cancellations of a debt that they know they will not be 
able to collect in order to artificially inflate their 
contributions. Let the foreign debt, which our countries 
have already paid more than once, be cancelled. That 
would make it possible to set aside for development the 
over $400 billion currently used to service a debt that 
does not cease to grow. 
 Let the Doha Round for development come to an 
end and let the $300 billion in agricultural subsidies for 
the developed countries be removed. That would make 
it possible to earmark that money to fight rural poverty 
and food insecurity and to ensure fair prices for the 
export products of the underdeveloped countries. 
 Let our right to development be recognized. Let 
our right to have access to markets, patents and 
technologies be guaranteed, for those are now the 
exclusive monopoly of the powerful. Let our countries 
be helped in training professionals and scientists and 
let the brain drain stop. 
 The non-aligned countries need no alms; we need 
and demand justice. Let our rights to cultural diversity 
be respected, as well as our right to the preservation of 
our heritage, our symbols and our idiosyncrasies. That 
was the unanimous demand made in Tehran by the 
non-aligned countries at our ministerial meeting on 
human rights and cultural diversity. 
 The non-aligned countries want a more 
democratic and transparent United Nations in which 
the General Assembly, its most representative and 
democratic body, can truly implement the powers 
vested in it. We need a United Nations with a reformed 
Security Council, acting in conformity with the 
mandate granted to it by the Organization’s Charter 
without infringing on the functions and prerogatives of 
other organs of the system. There must be a Security 
Council with an expanded membership in line with the 
current composition of the United Nations, where the 
underdeveloped countries are the majority. There must 
be a Security Council with a radical modification to its 
working methods in order to allow transparency and 
the access of all Member States to its deliberations. 
 We need a Human Rights Council that prevents 
the repetition of the serious mistakes made by the 
former Commission on Human Rights. The Council 
should enshrine in its practices the principle that 
human rights are universal, indivisible and 
interdependent. It should put an end to selectivity and 
double standards. The non-aligned countries will 
firmly oppose the devilish schemes of some mighty 
quarters that, frustrated as they are at failing to achieve 
their goals, are now attempting to reopen and call into 
question the agreement reached in the hard and 
difficult process of institution-building in the Council. 
 The non-aligned countries will not give up on 
defence of the precepts that underlie our movement. 
Among the nations, we will foster relations of 
friendship based on respect for the principles of 
sovereignty, equality of rights and the self-
determination of peoples. 
 We will continue to defend the right of the grief-
stricken and heroic people of Palestine to have their 
own State, with East Jerusalem as its capital. We will 
continue to condemn the genocide committed against 
it. We will continue to proclaim the right of the people 
of Puerto Rico to sovereignty and to independence. The 
non-aligned countries account for nearly two thirds of 
the membership of the United Nations. Our demands 
will not be forgotten or our interests ignored.  
 This was supposed to be the end of my statement 
as Chair of the Non-Aligned Movement. However, the 
shameless and gross behaviour of the United States 
President in this Hall yesterday morning now forces me 
to utter a few remarks on Cuba’s behalf. 
 With foul language and an arrogant tone, 
President Bush insulted and threatened some 10 
countries. He gave orders in a firm and authoritarian 
fashion to the General Assembly, and with an 
officiousness never before seen in this Hall he dished 
out terms and judgments on a score of countries. It was 
an embarrassing show   the delirium tremens of the 
world’s policeman, the intoxication of imperial power 
imbued with the mediocrity and cynicism of those who 
threaten to launch wars in which they know their lives 
are not at stake. 
 The President of the United States has no right to 
pass judgment on any other sovereign nation on this 
planet. Having powerful nuclear weapons offers no 
right whatsoever to tread upon the rights of the peoples 
of the other 191 countries that are represented here. 
And the determination and courage of peoples should 
not be underestimated when it comes to defending their 
rights. After all, what prevails is not the power of 
cannons but the fairness of the ideas for which you are 
fighting. The warmongering and menacing President 
should have already learned this by now: sovereign 
equality of States, not regime change; respect for 
sovereignty, not unilateral certifications of good 
behaviour; respect for international law, not illegal 
blockades and wars. 
 President Bush talked about democracy, but we 
all know that he is lying. He came into office through 
fraud and deceit. We would have been spared his 
presence yesterday and would have listened to 
President Albert Gore talking about climate change and 
the risks to our species. We also recall how he brazenly 
supported the coup d’état against the President and the 
constitution of Venezuela. 
 He talked about peace, but we know that he is 
lying. We remember well when he threatened 60 or 
more countries, which he called “dark corners of the 
world, saying that he would wipe them off the face of 
the Earth with pre-emptive surprise attacks. Bush is a 
strange warrior who, from the rearguard, sends the 
young people of his country to kill and to die 
thousands of kilometres away. 
 He talked about human rights, but we know that 
he is lying. He is responsible for the death of 600,000 
civilians in Iraq; he authorized tortures at the 
Guantánamo naval base and at Abu Ghraib; and he is 
an accessory to the kidnapping and disappearance of 
people, as well as to the secret flights and the 
clandestine prisons. 
 He talked about the fight against terrorism, but 
we know that he is lying. He has ensured complete 
impunity for the most abominable terrorist groups 
which, from Miami, have perpetrated horrendous 
crimes against the Cuban people. President Bush 
attacked the new Human Rights Council. He is 
bleeding from his wound; he is grunting his 
helplessness. He is haunted by the shamefulness that, 
during his term in office, the United States cannot even 
look forward to being a member because elections are 
through secret ballot. Cuba, on the other hand, was 
elected as a founding member of the Council with more 
than two thirds of the votes. 
 He talked about cooperation, development and 
prosperity for the rest of the world, but we all know 
that he is lying. He has been the most selfish and 
reckless politician we have ever seen. In a world that 
this year will bear witness to the death of 10 million 
children under the age of five through preventable 
diseases, his self-seeking and empty proposals of 
yesterday are but a sick joke. 
 President Bush has no moral authority or 
credibility to judge anyone. He should be held 
accountable to the world for his crimes. There is a limit 
to both arrogance and hypocrisy. There is a limit to lies 
and blackmail. Cuba rejects and condemns every one 
of the mendacious words uttered yesterday by the 
President of the United States. 
 Cuba appreciates the solidarity it has received 
from the General Assembly in its struggle against the 
blockade and the aggression that it has been forced to 
endure for nearly five decades. In particular, I thank 
the President of Nicaragua, Comrade Daniel Ortega, 
who is here in the Hall, for his kind words yesterday, 
and I thank all those who have spoken out for the rights 
and justice for the Cuban people. Cuba thanks all those 
who have supported its tenacious fight against 
terrorism and have raised their voice in favour of the 
release of five Cuban anti-terrorism fighters unjustly 
imprisoned in the United States. 
 Cuba will fight, along with all other members of 
the Non-Aligned Movement, in order to achieve a more 
just and democratic international order, in which our 
peoples can exercise their right to peace and 
development. We may be accused of being dreamers, 
but we are fighting with the conviction that today’s 
dreams will be tomorrow’s realities. We are fighting   
and we will not stop fighting   with the conviction 
that even when there are individuals without decorum, 
there are always others who have in themselves the 
decorum of many and who bear within themselves an 
entire nations, as well as human dignity. 
